CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent tothe use in this Registration Statement on Amendment No. 1 to Form SB-2, of our report dated March 19, 2007, except for note 11, as to which the date is March 29, 2007 relating to the December 31, 2006 financial statements of M Power Entertainment, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida May 30, 2007
